

116 HR 6105 IH: Magnet Injury Prevention Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6105IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Cárdenas (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ban certain small, high-powered magnets, and for other purposes.1.Short titleThis Act may be cited as the Magnet Injury Prevention Act.2.FindingsCongress makes the following findings:(1)Small, high-powered magnets are commonly sold in sets of 200 or more individual magnets.(2)Small, high-powered magnets pose a hidden hazard to infants, children, and teens.(3)When two or more high-powered magnets are ingested, the force (or flux) allows magnets to find each other across or between different segments of the digestive system.(4)When magnets connect across or between different segments of the digestive system, the result can be perforations, abscesses, or fistulas in the bowel.(5)Sometimes, the magnetic force causes the intestines to twist, cutting off blood supply and leading to bowel necrosis.(6)Ingestion of two or more high-powered magnets confers a high risk of abdominal catastrophe and death.(7)Children almost universally require high-cost medical intervention following high-powered magnet ingestions.(8)Evidence does not exist that warning information will sufficiently reduce the hazard associated with the ingestion of small, high-powered magnets from magnet sets.(9)The absence of regulatory action to reinstate standards for small, high-powered magnet sets requires legislative action.3.Ban on certain magnets(a)Ban on certain small, high-Powered magnetsNot later than 90 days after the date of enactment of this Act, covered small, high-powered magnets, regardless of the date of manufacture, shall be considered a banned hazardous product under section 8 of the Consumer Product Safety Act (15 U.S.C. 2057).(b)Covered small, high-Powered magnet definedIn this section, the term covered small, high-powered magnet means any individual or set of separable magnets that—(1)is—(A)a consumer product (as defined in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052)) that is—(i)intended, marketed, or commonly used as a manipulative or construction item for entertainment, such as puzzle working, sculpture building, mental stimulation, stress relief, or for similar entertainment;(ii)not a toy subject to ASTM F963 (or any successor standard); and(iii)not children’s jewelry that is subject to ASTM F2923 (or any successor standard); or(B)a component of a consumer product described in subparagraph (A); (2)is or contains any individual magnet that fits completely within the small parts cylinder described in section 1501.4 of title 16, Code of Federal Regulations; and(3)is or contains any individual magnet with a flux index of greater than 50 kG2 mm2.